THORNTON, J.,
dissenting.
Contrary to the majority, my review of this record persuades me that payment of $1,800 per month spousal support plus $700 per month in child support, a total of $2,500, is not equitable when compared to husband’s average monthly income. I believe the majority opinion is based on an erroneous impression of the size of husband’s business. According to the evidence, husband’s primary income source is as a manufacturer’s representative selling parts to Tektronix. The second source is a computerized bookkeeping service for two small travel agencies. The third is rendering computer management consulting services to another firm.
Under the formula applied by the trial court and approved by the majority wife would receive $1800 per month from husband for her spousal support (plus $700 for the children); husband would then have $900 per month for his living expenses. I do not believe that to be equitable and therefore respectfully dissent.
Joseph, C.J., and Richardson and Buttler, JJ., join in this dissent.